Citation Nr: 1000337	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-10 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a left leg 
condition.

3.  Entitlement to service connection for a left shoulder 
condition.

4.  Entitlement to service connection for a skin condition, 
claimed on the chest and back.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from June 1971 to November 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied the claims.  An April 
2006 rating decision confirmed the denial of service 
connection for hepatitis C.

The evidence of record indicates that the Veteran requested a 
video-conference hearing before the Board.  See April 2007 VA 
Form 9; May 2007 response to hearing options.  The RO 
informed the Veteran that his requested video-conference 
hearing had been scheduled for March 2008.  See November 2007 
letter.  The Veteran, however, failed to report for the 
scheduled hearing.  As the record does not indicate the 
Veteran has requested that the hearing be rescheduled, the 
Board deems the Veteran's request for a hearing to be 
withdrawn.  38 C.F.R. § 20.704 (2009).

The claims were remanded by the Board in November 2008 for 
additional development and to address due process concerns.  
The actions directed by the Board have been accomplished and 
the matters returned for appellate consideration.  

The issue of entitlement to service connection for a skin 
condition, claimed on the chest and back, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Board resolves reasonable doubt in the Veteran's 
favor by finding that hepatitis C is etiologically related to 
high risk sexual activity during active service.  

2.  There is no medical evidence of record showing that the 
Veteran has a left leg condition that is etiologically 
related to active service.  
3.  There is no medical evidence of record showing that the 
Veteran has a left shoulder condition that is etiologically 
related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have 
been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  

2.  The criteria for service connection for a left leg 
condition have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

3.  The criteria for service connection for a left shoulder 
condition have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009).

No compensation shall be paid if the disability resulting 
from injury or disease in service is a result of the 
Veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. § 
3.301 (2009).  Drug abuse means the use of illegal drugs 
(including prescription drugs illegally or illicitly 
obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d) 
(2009); see also 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 
3.1(m) (2009).  VA's General Counsel has confirmed that 
direct service connection for disability resulting from a 
claimant's own drug or alcohol abuse is precluded for all VA 
benefit claims filed after October 31, 1990.  See VAOPGCPREC 
7-99; VAOPGCPREC 2-98.

Medically recognized risk factors for hepatitis C include: 
(a) transfusion of blood or blood product before 1992; (b) 
organ transplant before 1992; (c) hemodialysis; (d) tattoos; 
(e) body piercing; (f) intravenous drug use (with the use of 
shared instruments); (g) high-risk sexual activity; (h) 
intranasal cocaine use (also with the use of shared 
instruments); (i) accidental exposure to blood products as a 
healthcare worker, combat medic, or corpsman by percutaneous 
(through the skin) exposure or on mucous membrane; and (j) 
other direct percutaneous exposure to blood, such as by 
acupuncture with non-sterile needles, or the sharing of 
toothbrushes or shaving razors.  See VBA Training Letter 211A 
(01-02), dated April 17, 2001.  

The Veteran seeks service connection for hepatitis C and 
conditions of his left shoulder and left leg.  He asserts 
that he injured his left leg in service and acquired 
hepatitis C as a result of service.  The Veteran has reported 
the following hepatitis C risk factors while he was in 
service: intravenous drug use; intranasal cocaine use; high-
risk sexual activity; sharing toothbrushes and/or razor 
blades; and acupuncture with non-sterile needles.  See VA 
Forms 21-4138 dated November 2005, December 2005 and June 
2006; December 2005 response to risk factor questionnaire.  

The Veteran's service treatment records reveal that he went 
through heroin withdrawal in June 1973.  See health record.  
During a September 1973 report of medical history, he 
complained of cramps in his legs and "trick" or locked 
knee; the examiner indicated that cramps were infrequent and 
occasionally happened when the Veteran was asleep.  Clinical 
evaluation of his upper and lower extremities at that time 
was normal.  See September 1973 report of medical 
examination.  In October 1973, the Veteran was admitted to a 
facility in Germany due to a Chapter 13 drug abuse discharge.  
Final diagnosis was improper use of drugs, opiates and 
hashish.  The Veteran was air evacuated to the continental 
United States (CONUS) where he was subsequently transferred 
to the VA Hospital in Little Rock.  It was determined that 
the improper use of drugs occurred in the line of duty (LD).  
See October 1973 clinical record and clinical record cover 
sheets.  

Post-service medical evidence of record consists entirely of 
VA treatment records and records from the Social Security 
Administration (SSA), which are comprised primarily of VA 
treatment records.  Review of the VA records reveals that the 
Veteran has received treatment related to complaints of left 
shoulder and left leg pain.  

In February 2003, the Veteran reported that he had been 
unable to work since November 2001 due to his legs cramping 
up.  Examination revealed that pain started on the top of 
both feet and went up to the front part of the upper legs, 
which had been occurring for four to five years.  The 
assessment made was bilateral leg pain.  See PCC history and 
physical note.  There was no evidence of peripheral 
neuropathy at the time of a September 2003 EMG/NCS.  See 
neurology procedure note.  A March 2004 MD attending note 
contains an assessment of peripheral neuropathy, but this 
assessment was not based on any neurological testing.  The 
Veteran also reported cramps in his legs at the time of a 
January 2005 mental status examination conducted in 
conjunction with his claim for SSA benefits.  See disability 
determination evaluation.  

In February 2003, the Veteran reported left shoulder joint 
pain with raising his arm up, but no assessment was made in 
reference to this complaint.  See PCC history and physical 
note.  An August 2003 PCC return note contains an assessment 
of recurrent left shoulder pain.  An x-ray of the Veteran's 
left shoulder taken at that time reported that the bones and 
joints were normal and no soft tissue calcifications were 
seen.  The impression was normal shoulder.  See shoulder 
impingements series note.  At the time of the January 2005 
SSA mental status examination, the Veteran reported hurting 
his left shoulder on a concrete truck.  He also indicated 
that he left the work force in 2001 because of left arm pain.  
See disability determination evaluation.  In October 2005, 
the Veteran reported that when he moved his left shoulder, he 
could hear his bones popping.  He also indicated that he 
would occasionally lift his left arm to shoulder level and 
would have to immediately drop it due to pain.  The Veteran 
reported that he bruised his shoulder back in the 1980s when 
it was pinned between the door of a truck and light line 
posts.  He indicated that it was an old wound that never 
healed.  The Veteran was assessed with left shoulder pain.  
See PCC return note.  

The Veteran has most recently been assessed with recurrent, 
symptomatic arthralgias in reference to complaints of left 
leg and shoulder pain.  See April 2006, October 2006, 
December 2007 and October 2008 primary care notes.  

The Veteran has also been seen by VA regarding a diagnosis of 
chronic hepatitis C.  Though he candidly acknowledges the use 
of intravenous (IV) drugs beginning in approximately 1973, he 
has consistently denied the use of IV drugs following his 
discharge from service.  See e.g., August 2004 mental health 
clinic consult requests.  

The Veteran underwent a VA compensation and pension (C&P) 
general medical examination in January 2005, at which time 
his claims folder was available and reviewed.  In pertinent 
part, he reported a history of IV drug use in service, 
indicated that his hepatitis C was asymptomatic, and denied 
receiving any treatment for hepatitis C.  The Veteran denied 
having a liver biopsy, any food intolerances and a history of 
jaundice, and indicated that his weight had remained stable. 
He reported that his left shoulder had bothered him since 
1981, when he was injured in a truck accident.  The Veteran 
asserted that his shoulder hurt him when he tried to elevate 
it above horizontal.  He also reported diminished range of 
motion.  

Physical examination revealed a well-developed, well-
nourished, alert and cooperative ambulatory male.  The liver 
was not palpable.  Examination of the left shoulder revealed 
a range of motion from zero to 90 degrees of internal 
rotation and zero to 45 degrees of external rotation.  
Elevation and abduction were both from zero to 125 degrees 
and the Veteran complained of pain at that point.  He had no 
difficulty with his shoulder when he was pulling or lifting 
below the level of horizontal.  Under diagnoses, the examiner 
reported that the Veteran's hepatitis C was to be further 
evaluated by liver function test hepatitis profile.  There 
was no mention of hepatitis in his clinical records or the 
claims folder.  Also, left shoulder joint injury from a motor 
vehicle accident in 1981, with findings as described above.  

The Veteran underwent a VA C&P liver, gall bladder and 
pancreas examination in March 2006.  He reported being 
diagnosed with hepatitis C in 2003 and indicated that his 
hepatitis C antibody and PCR were both positive.  The Veteran 
denied receiving any treatment or having a liver biopsy.  He 
complained of some nausea without vomiting.  His appetite was 
poor but his weight had been stable.  The Veteran also 
complained of fatigue with intermittent malaise, but had not 
noticed any abdominal swelling and denied any abdominal pain.  
The examiner reported that the source of the Veteran's 
hepatitis had not been determined.  The examiner further 
reported that the Veteran was back from Vietnam to the VA 
Medical Center (VAMC) in Little Rock in October 1973 and was 
separated from service for improper use of drugs (hashish and 
opiates).  The Veteran reported that he did use IV drugs in 
1972 in Germany and stated that he was sharing needles with 
another soldier who was found to have hepatitis shortly 
thereafter.  The Veteran also reported having sex with 
prostitutes while in Germany.  He denied blood transfusion 
and tattoos, but reported that he was using heroin 
intravenously, using hashish and snorting cocaine.  The 
Veteran denied using any illicit drugs since 1973.  The 
Veteran also reported that he was going to get married in 
1976 but had a blood test done that was positive for 
syphilis.  He indicated that he had never been tested for 
hepatitis nor told that he had abnormal liver function 
studies up until his 2003 test.  

Following physical examination, the Veteran was diagnosed 
with hepatitis C.  The examiner reported that it was 
impossible to say with certainty from where the Veteran 
developed hepatitis C, but it is as likely as not that it is 
related to sharing needles with a solider in Germany in 1972 
that ended up having hepatitis and/or high-risk sex with 
prostitutes that he had in Germany.  The examiner further 
reported that since 1972, s/he could not find any other high-
risk behavior or source of hepatitis, so what appeared to the 
examiner was that it is as likely as not that it is related 
to using IV drugs in 1972 in service and/or having high-risk 
sex with prostitutes.  

The evidence of record supports the claim for service 
connection for hepatitis C.  As an initial matter, the Board 
notes that it finds the Veteran's report of high-risk sexual 
activity while in service to be credible, and that he is 
competent to report such behavior.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  While his service treatment 
records do not reference complaint of, or treatment for, 
hepatitis C, the post-service medical evidence of record 
clearly establishes that he has been diagnosed with this 
condition.  In addition, the March 2006 VA examiner found 
that while it was impossible to say with certainty from where 
the Veteran developed hepatitis C, it is as likely as not 
related to his in-service use of IV drugs in 1972 and/or 
having high-risk sex with prostitutes while in service.  The 
Board acknowledges that the VA examiner attributed the 
Veteran's hepatitis C in part due to his abuse of drugs while 
in service, which is willful misconduct and precludes him 
from obtaining benefits.  See 38 U.S.C.A. §§ 105, 1110 (West 
2002); 38 C.F.R. §§ 3.301, 3.1(m) (2009): VAOPGCPREC 7-99; 
VAOPGCPREC 2-98.  As the examiner also attributed the 
development of hepatitis C to the Veteran's credible reports 
of in-service high risk sexual activity, however, the Board 
resolves reasonable doubt in the Veteran's favor and finds 
that service connection for hepatitis C is warranted.  

The evidence of record does not support the claim for service 
connection for a left leg condition.  While the Board 
acknowledges the in-service complaint of leg cramps and 
"trick" or locked knee made just prior to the Veteran's 
discharge from service, cramps were noted to be infrequent 
and clinical evaluation of the Veteran's lower extremities at 
that time was normal.  As such, there is no showing of a 
chronic condition involving the Veteran's left leg while in 
service.  In addition, the post-service medical evidence of 
record does not support a showing of continuity of 
symptomatology following service, as the first notation 
regarding complaint of left leg pain was made almost 30 years 
after the Veteran's discharge from service.  See February 
2003 PCC history and physical note.  At this time, the 
assessment made was leg pain.  The Veteran has not reported 
continuity of symptomatology.  

The Board acknowledges that the post-service medical evidence 
contains a diagnosis of arthralgia involving the Veteran's 
left leg.  Arthralgia, however, is defined as pain in a 
joint.  See DeLuca v. Brown, 6 Vet. App. 321, 322 (1993) 
(citing Dorland's Illustrated Medical Dictionary 147 (27th 
ed. 1988)).  Pain alone, without a diagnosed or identifiable 
underlying condition, is not a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  Even assuming that 
arthralgia could be considered a disability, there is no 
medical evidence of record establishing that the Veteran's 
left leg arthralgia is related to active service.  For these 
reasons, service connection for a left leg condition is not 
warranted and the claim must be denied.  

Lastly, the evidence of record also does not support the 
claim for service connection for a left shoulder condition.  
As an initial matter, the Veteran's service treatment records 
are devoid of reference to complaint of, or treatment for, 
any problems with the Veteran's left shoulder.  Therefore, 
there is no showing of a chronic condition during service.  
Secondly, there is no evidence to support a finding of 
continuity of symptomatology following service because the 
first complaint of shoulder problems was noted in February 
2003, more than 30 years after the Veteran's discharge from 
service.  See PCC history and physical note.  The Veteran has 
not reported continuity of symptomatology.  Lastly, the 
Veteran has been diagnosed with left shoulder arthralgia, 
which as noted above, is defined as pain and not subject to 
disability compensation.  See id.  Even assuming that 
arthralgia could be considered a disability, there is no 
medical evidence of record establishing that the Veteran's 
left shoulder arthralgia is related to active service.  
Rather, the medical evidence of record, which contains the 
Veteran's own account, reveals that problems associated with 
the Veteran's left shoulder are related to a post-service 
accident involving a truck.  For these reasons, service 
connection for a left shoulder condition is not warranted and 
the claim must be denied.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a 
service-connection claim, including:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

As service connection has been granted for hepatitis C, any 
defect in the notice or assistance given to the Veteran was 
harmless.  As for the Veteran's other claims, prior to the 
issuance of the February 2006 rating decision that denied 
service connection for conditions of the left shoulder and 
left leg, the Veteran was advised of the evidence needed to 
substantiate a claim for service connection and of his and 
VA's respective duties in obtaining evidence.  See December 
2005 letter.  The Veteran was provided notice of the 
appropriate disability rating and effective date of any grant 
of service connection, as required by Dingess/Hartman, in a 
November 2008 letter and the claims were readjudicated in a 
June 2009 supplemental statement of the case.  Accordingly, 
the duty to notify has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  This duty has also been met 
as the Veteran service and VA treatment records, as well as 
records associated with his claim for SSA benefits, have been 
obtained.  He was also afforded appropriate VA examinations 
in connection with his claims.  The Board acknowledges that 
an examination specific to his claim for a left leg condition 
was not conducted, though a general medical examination was 
conducted during the course of the appeal.  Remand for a 
medical examination specific to this claim is not warranted 
because there is no evidence of a chronic condition in 
service, no evidence to support a finding of continuity of 
symptomatology following service, and no assertion by the 
Veteran that he has had such continuity of symptomatology.  
In addition, there is no medical evidence suggesting that the 
diagnosed left leg arthralgia is related to service.  See 
38 C.F.R. § 3.159(c)(4).  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the Veteran.


ORDER

Service connection for hepatitis C is granted.  

Service connection for a left leg condition is denied.  

Service connection for a left shoulder condition is denied.  


REMAND

Unfortunately, a remand is required in regards to the 
remaining claim.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2009), are met.

The Veteran seeks service connection for a skin condition.  
He initially reported that this condition involved his chest 
and back.  See e.g., November 2005 VA Form 21-4138.  In 
subsequent statements, the Veteran reports that he has 
pityriasis lichen dyschromia and pityrosporum folliculitis 
and does not indicate on what part(s) of his body this 
condition affects him.  He asserts, however, that his current 
skin condition was incurred in service.  See e g., VA Forms 
21-4138 dated December 2005 and June 2006.  

Service treatment records reveal that the Veteran reported 
skin irritation after shaving on two occasions in November 
1971.  No assessment was made.  See health record.  Prior to 
his discharge, the Veteran denied skin disease and clinical 
evaluation of his skin was normal.  See September 1973 
reports of medical history and examination.  Post-service 
medical evidence reveals diagnoses of pityriasis lichenoides 
chronica and folliculitis.  See e g., August 2004 and 
December 2004 MD clinic notes.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2009), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light 
of the in-service notations involving the Veteran's skin, the 
post-service medical evidence indicating that the Veteran has 
sought treatment related to several skin conditions, and the 
assertions made by the Veteran, the Board finds that a 
medical examination is necessary for the purpose of 
determining whether the Veteran has a current skin disorder 
that is related to service.  Recent VA treatment records 
should also be obtained.  

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's records related 
to treatment for his skin from both 
divisions of the Central Arkansas Health 
Care System, dated since October 2008.  

2.  Thereafter, schedule the Veteran for 
a VA skin examination.  The claims 
folder, to include a copy of this remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination report.  Any indicated 
studies should be performed.  

The examiner should identify all 
disorders of the skin.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (that is, a probability of 50 percent 
or greater) that any current skin 
disorder had its onset during active 
service or is related to any in-service 
event, disease, or injury.  

The examiner must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached.

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal is not 
granted, issue an updated supplemental 
statement of the case and give the 
Veteran and his representative an 
appropriate amount of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


